Case 1:20-cv-02074-KMT Document 77 Filed 03/08/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO                          FILED
                                                                         UNITED STATES DISTRICT COURT
                                                                              DENVER, COLORADO
Civil Action No. 1:20-cv-02074-KMT                                                3:07 pm, Mar 08, 2021

                                                                          JEFFREY P. COLWELL, CLERK
ROSE BANKS, LAMONT BANKS, COLORADO SPRINGS
FELLOWSHIP CHURCH,
     Plaintiff(s),

v.

TERRELLE JACKSON,

          Defendant(s).


              MOTION FOR RESPONSE FOR ADMISSION FROM PLAINTIFFS



          Be it known to the courts that this motion is a complete waste of the courts time as all of
this was answered in the Defendants answer. The Defendant request that if this motion is
approved then the previous motion filed from the Plaintiffs to strike the Defendants answer be
denied.
          These frivolous and irrelevant motions filed from the Plaintiffs seem to be a tactic to
bombard the courts to not only waste time but to also blind the courts from the issues and
complaint at hand.




                      Dated at _Arlington, __TX, this 8th day _March 2021.




                                                                            TERRELLE JACKSON

                            2131 N COLLINS, SUITE 433 - PMB 174, ARLINGTON, TX 76011
                                                                         214.434.9153
Case 1:20-cv-02074-KMT Document 77 Filed 03/08/21 USDC Colorado Page 2 of 2




                            CERTIFICATE OF SERVICE



                          I hereby certify that on March 8, 2021,
           I sent a copy of the MOTION FOR RESPONSE FOR ADMISSION


          to the following parties in the way described below each party’s name:




Party Name: ROSE BANKS, and LAMONT BANKS and

COLORADO SPRINGS FELLOWSHIP CHURCH


How Served: EMAIL____________________________________

Party Attorney’s Name: BERNARD KLEINMAN______________

Address: 108 VILLAGE SQUARE, SUITE 313, SOMERS, NY 10589-
2305________

Telephone Number: __914.644.6660________________________
Email Address: __ATTRNYLWYR@YAHOO.COM__________


                                   ______________________________________________


                                                    (Signature of person completing service)

                                                                Print Name: Terrelle Jackson


                       Address: 2131 N. Collins Suite 433 – PMB 174, Arlington, TX 76011

                                                          Telephone Number: 214-434-9153

                                                Email Address: Terrelle.L.Jackson@gmail.com




                                            2
